In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of the joint application of all parties to consolidate,
IT IS ORDERED by the court that the joint application be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that supplementation of the amended complaint be allowed to include two new cases, namely, William A. Thurner et al. v. Star Bank et al., Court of Common Pleas case No. A95-01218, and Durwood G. Rorie, Jr. v. Star Bank et al., Court of Common Pleas case No. A95-01217.
IT IS FURTHER ORDERED by the court that the terms of this court’s entry of February 10, 1995, be extended to include the two new eases, except that the expedited briefing schedule shall be modified as follows: Respondents and intervenors (excluding Star Bank) shall file their briefs on or before March 17, 1995, and relator and Star Bank shall file their reply briefs, if any, on or before March 24, 1995.
IT IS FURTHER ORDERED that the request for withdrawal of respondents’ motion to dismiss filed on March 9, 1995, be, and hereby is, granted.